United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Milwaukee, WI, Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 11-591
Issued: December 12, 2011

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On January 10, 2011 appellant, through her attorney, filed an appeal of a November 2,
2010 decision of the Office of Workers’ Compensation Programs (OWCP) that denied her
request for reconsideration without a merit review of the claim. The appeal was docketed as
No. 11-591.
In an April 21, 2010 decision, OWCP reduced appellant’s compensation based on its
determination that the constructed position of mortgage loan interviewer represented her wageearning capacity. On September 29, 2010 appellant requested reconsideration. She submitted a
statement indicating that, although OWCP determined that the position of mortgage loan
interviewer was suitable, it was not obtainable without a valid state license. Appellant advised
that her license expired in December 2006 and OWCP did not provide her with training to obtain
a valid license. She noted that she had not worked as a loan originator since 2006. Appellant
further asserted that the salary on this position was based on commission and her counselor noted
she was only eligible for hourly wage jobs. She submitted a May 4, 2010 letter from a previous
private employer noting that she was terminated for failure to file a tax form. Also submitted
was a June 29, 2010 letter in which appellant requested her monthly pay be increased because
she was terminated from her part-time job. In its November 2, 2010 decision, OWCP denied
appellant’s reconsideration request finding that the request was insufficient to warrant review of
the April 21, 2010 wage-earning capacity determination.

It is well established that either a claimant or OWCP may seek to modify a formal loss of
wage-earning capacity determination. Once the wage-earning capacity of an injured employee is
determined, a modification of such determination is not warranted unless there is a material
change in the nature and extent of the injury-related condition, the employee has been retrained
or otherwise vocationally rehabilitated or the original determination was, in fact, erroneous.1
The burden of proof is on the party attempting to show modification.2
Although appellant’s September 29, 2010 request and letter used the term
reconsideration, her letter contained arguments that related to a request for modification of the
April 21, 2010 wage-earning determination. Her arguments included that she was not qualified
for the selected position as she did not have the necessary license or the training needed to obtain
a license. The Board finds that appellant’s letter is a request for modification of OWCP’s
April 21, 2010 wage-earning capacity determination.3 This request for modification is not a
request for review of OWCP’s April 21, 2010 decision under 5 U.S.C. § 8128(a). Therefore,
OWCP improperly characterized appellant’s letter as a request for reconsideration under
5 U.S.C. § 8128(a). The case will be remanded to OWCP to adjudicate appellant’s request for
modification of the wage-earning capacity determination and issue an appropriate decision in the
case.

1

Katherine T. Kreger, 55 ECAB 633 (2004); Sharon C. Clement, 55 ECAB 552 (2004).

2

Darletha Coleman, 55 ECAB 143 (2003). There also is no time limit for a claimant to submit a request for
modification of a wage-earning capacity determination. W.W., Docket No. 09-1934 (issued February 24, 2010).
3

See Gary L. Moreland, 54 ECAB 638 (2003).

2

IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 2, 2010 is set aside and the case remanded for further
action consistent with this order of the Board.
Issued: December 12, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

